Case: 18-13635    Date Filed: 03/25/2019   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13635
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 9:17-cv-80272-KAM


GALE ZAMORE,

                                                             Plaintiff - Appellant,

                                     versus

DEUTSCHE BANK NATIONAL TRUST COMPANY,
individually, and as Trustee for JP Morgan Mortgage Acquisition Trust
2007-CH5 Asset Backed Pass-Through Certificates Series 2007-CH5,
SELECT PORTFOLIO SERVICING, INC.,

                                                          Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 25, 2019)

Before ROSENBAUM, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 18-13635       Date Filed: 03/25/2019      Page: 2 of 6


       Plaintiff Gale Zamore 1 filed a lawsuit against Defendants Deutsche Bank

National Trust Company (“Deutsche Bank”) and Select Portfolio Servicing, Inc.

(“Select Portfolio”), seeking a declaration that her mortgage loan had been

rescinded under the Truth in Lending Act (“TILA”), 15 U.S.C. § 1635. Based on a

prior foreclosure action between the parties that resulted in a final judgment, the

district court dismissed the lawsuit for lack of jurisdiction under the Rooker-

Feldman 2 doctrine, which prevents federal courts from reviewing final state-court

decisions. After careful review, we affirm.

                                               I.

       Zamore refinanced a mortgage loan in January 2007, and at that time,

executed a promissory note in the amount of $246,000, which was secured by a

mortgage in favor of the lender, Chase Bank USA, N.A. The note was later

assigned to Deutsche Bank, which in August 2009 commenced foreclosure

proceedings in state court. Around two months later, Zamore sent Deutsche Bank

a notice that she was exercising her right to rescind the mortgage transaction under

the TILA. Although the notice was docketed in the state-court case, Zamore did

not raise rescission as an affirmative defense, and it was not otherwise addressed

       1
         We note that, based on the underlying mortgage documents in this case, the plaintiff’s
first name appears to be spelled “Gail,” not “Gale.” The plaintiff’s counseled filings, however,
appear undecided on the matter, switching back and forth between the two spellings.
       2
       Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1986).

                                               2
              Case: 18-13635    Date Filed: 03/25/2019    Page: 3 of 6


by the state court. The state court entered a final judgment of foreclosure on May

29, 2013.

      Zamore sought relief from the judgment in state court. She filed a motion to

vacate the judgment, raising the issue of rescission. That motion was denied, and

the denial was affirmed on appeal. It appears that Zamore also filed a pro se quiet-

title action in July 2014, raising various claims. Her complaint was dismissed in

October 2015, and the dismissal was affirmed on appeal.

      In 2017, Zamore filed this action against Deutsche Bank and Select

Portfolio. The complaint alleges two causes of action. Count I is a request for

declaratory relief in the form of an order declaring that the mortgage loan had been

rescinded as of 2009 pursuant to 15 U.S.C. § 1635(b). Count II alleges that the

defendants are liable for damages based on the rescission.

      Two weeks after filing suit, Zamore filed a motion for a temporary

restraining order “to enjoin Deutsche’s continued possession of the property, to

return possession of the property to Petitioner, and to enjoin the Defendant from

continuing to place the property on the market for sale or from selling the property

pending the outcome of this action.”

      The defendants moved to dismiss the complaint on several grounds,

including that Zamore’s claims were barred by the Rooker-Feldman doctrine. The

district court agreed that Rooker-Feldman barred the action, stating that Zamore’s


                                         3
              Case: 18-13635     Date Filed: 03/25/2019    Page: 4 of 6


purpose in filing the lawsuit was “to challenge the validity of the foreclosure

proceedings, including the Final Judgment.” The court further noted that Zamore

had raised her rescission-based arguments in state court. Zamore now appeals.

                                          II.

      We review de novo the application of the Rooker-Feldman doctrine.

Lozman v. City of Riviera Beach, Fla., 713 F.3d 1066, 1069–70 (11th Cir. 2013).

Broadly speaking, the Rooker-Feldman doctrine prevents federal district courts

from reviewing state-court decisions. Nicholson v. Shafe, 558 F.3d 1266, 1270

(11th Cir. 2009). More precisely, it applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005).

      Although Rooker-Feldman is a narrow doctrine, “a state court loser cannot

avoid Rooker-Feldman’s bar by cleverly cloaking her pleadings in the cloth of a

different claim.” May v. Morgan Cty., Ga., 878 F.3d 1001, 1004 (11th Cir. 2017).

Even after Exxon Mobil, we have continued to apply the doctrine “both to federal

claims raised in the state court and to those ‘inextricably intertwined’ with the state

court’s judgment.” Id. at 1005 (quoting Casale v. Tillman, 558 F.3d 1258, 1260–

61 (11th Cir. 2009)). “A claim is inextricably intertwined if it would effectively


                                          4
              Case: 18-13635     Date Filed: 03/25/2019    Page: 5 of 6


nullify the state court judgment, or [if] it succeeds only to the extent that the state

court wrongly decided the issues.” Casale, 558 F.3d at 1260 (quotation marks

omitted). The doctrine does not apply, however, where a party did not have a

“reasonable opportunity” to raise her claim in the state proceeding. Id.

      Here, the district court did not err by dismissing Zamore’s complaint for lack

of jurisdiction because the claims raised were “inextricably intertwined” with the

state foreclosure judgment. The foreclosure judgment recognized that Zamore’s

debt to Deutsche Bank was valid and that Deutsche Bank was entitled to foreclose

the property in question. Granting Zamore’s current request for declaratory relief,

in the form of an order stating that her mortgage loan was rescinded as of 2009,

“would effectively nullify the state court judgment” granting foreclosure based on

the validity of the debt. Casale, 558 F.3d at 1260. It is, therefore, barred by

Rooker-Feldman.

      Zamore’s arguments to avoid the application of Rooker-Feldman are

unpersuasive. She notes that rescission under the TILA was not raised or decided

in the state foreclosure proceeding, but nothing in the record indicates that Zamore

lacked a reasonable opportunity to raise that claim. See id. She was aware of such

a claim as of October 2009, well before the judgment in May 2013, and she does

not suggest that the state court could or would not have considered the claim. In

fact, Zamore attempted to raise these arguments to the state courts, but it appears


                                          5
                Case: 18-13635    Date Filed: 03/25/2019   Page: 6 of 6


she did so too late. Arguments that were not offered to or were rejected by the

state courts are not excepted from Rooker-Feldman’s grasp. See id. at 1261.

         Zamore also contends that Rooker-Feldman does not apply because she did

not expressly challenge the foreclosure judgment or request an order invalidating

that judgment. But “[t]hough the federal case may not be styled as an appeal of a

state court judgment, Rooker-Feldman is not so easily bypassed.” May, 878 F.3d

at 1005. And for the reasons explained above, the relief that Zamore did request—

a declaration that the mortgage loan had been rescinded as of 2009—would

effectively invalidate the foreclosure judgment.       So Zamore’s current claim,

however phrased, is “inextricably intertwined” with the state court’s judgment.

See id. (“A claim that at its heart challenges the state court decision itself—and not

the statute or law which underlies that decision—falls within the doctrine because

it ‘complain[s] of injuries caused by state-court judgments’ and ‘invite[s] . . .

review and rejection of those judgments.’” (quoting Exxon Mobile, 544 U.S. at

284)).

         For these reasons, the district court did not err in dismissing Zamore’s

complaint under the Rooker-Feldman doctrine. We therefore do not address the

district court’s alternative grounds for dismissal.

         AFFIRMED.




                                           6